United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
INTELLIGENCE AGENCY, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1653
Issued: March 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 21, 2018 appellant filed a timely appeal from an August 8, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 8, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to evidence in the case record that was
before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for the
first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an October 5, 2017
traumatic injury in the performance of duty, as alleged.
FACTUAL HISTORY
On November 2, 2017 appellant, then a 40-year-old department of defense civilian, filed a
traumatic injury claim (Form CA-1) alleging that on October 5, 2017 he sustained a herniated L4-5
disc while jogging and running sprints while in the performance of duty. A witness, J.R., verified
that he was working out with appellant on October 5, 2017 when appellant felt sharp lower back
pain. Appellant stopped work on November 15, 2017.
In support of his claim appellant submitted an October 25, 2017 magnetic resonance
imaging (MRI) scan which noted findings of L3-4, L4-5, and L5-S1 disc protrusions. OWCP also
received an October 26, 2017 receipt from Touchstone Imaging in the amount of $527.45, a signed
statement of understanding conditions of assignment to deployment ready designation regarding
GSB billets, and a business card for Dr. Randall F. Dryer, a Board-certified orthopedic surgeon.
By development letter dated June 15, 2018, OWCP advised appellant that the only
evidence received with his CA-1 form was the October 26, 2017 MRI scan, and the miscellaneous
unrelated documents. It informed him that the evidence submitted was insufficient to establish his
claim and requested additional factual and medical evidence. Appellant was provided a
questionnaire on which OWCP asked him to provide a description of his alleged injury and an
explanation as to where he was and what he was doing at the time of his alleged injury. He was
afforded 30 days to provide the necessary evidence.
In a separate letter dated June 15, 2018, OWCP requested that the employing establishment
provide additional information regarding the circumstances of appellant’s alleged October 5, 2017
employment injury. It requested a copy of his position description and physical requirements of
his position. OWCP also inquired if appellant was participating in an employee physical fitness
plan (PFP). The employing establishment was also afforded 30 days to respond.
No response was received from appellant or the employing establishment.
By decision dated August 8, 2018, OWCP denied appellant’s traumatic injury claim
finding that he had not submitted factual evidence sufficient to establish that the October 5, 2017
employment incident occurred, as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
3

Supra note 1.

2

disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an October 5,
2017 traumatic injury in the performance of duty, as alleged.
Appellant has not adequately describe the circumstances of his injury, including how
jogging and running sprints was incidental to the performance of his employment duties, and how
this activity caused his alleged condition. To establish that an injury occurred at the time, place,
and in the manner alleged, it is appellant’s burden to clearly describe the mechanism of injury.9
However, appellant failed to do so.
By development letter dated June 15, 2018, OWCP requested that appellant respond to its
questionnaire and provide detailed information describing the alleged employment incident he
believed contributed to his lumbar condition. However, appellant did not complete and return the
questionnaire and there is no statement in the record from him describing the specific alleged
employment-related incident.10 In addition, the record is devoid of medical evidence containing a
history of injury or a medical diagnosis due to the alleged October 5, 2017 incident.
The Board finds that the record lacks sufficient factual evidence to establish specific details
of how the claimed injury occurred.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

See C.R., Docket No. 18-1332 (issued February 13, 2019); S.P., 59 ECAB 184 (2007).

6

See C.C., Docket No. 17-1722 (issued July 5, 2018); B.F., Docket No. 09-0060 (issued March 17, 2009).

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras,
supra note 4.
9

Id.

10

See D.C., Docket No. 18-0082 (issued July 12, 2018).

3

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish an October 5, 2017
traumatic injury in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the August 8, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

